Citation Nr: 9906775	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran had service with the Army National Guard (ANG), 
including a period of active duty for training from September 
1987 to March 1988.  She also had a period of active duty in 
the Army from December 1990 to October 1991, when her ANG 
unit was activated during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 VA RO decision which denied 
service connection for a right shoulder disability (which the 
veteran claimed as a right arm socket disorder, and which the 
RO has variously called a right arm or right shoulder 
condition).  The Board remanded the case to the RO in June 
1997 and March 1998 for further development, and the case was 
returned to the Board in February 1999.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a right shoulder 
disability.


CONCLUSION OF LAW

The veteran's claim for service connection for a right 
shoulder disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had service with the ANG, including a period of 
active duty for training from September 1987 to March 1988.  
She also had a period of active duty in the Army from 
December 1990 to October 1991.

A review of the claims file shows that the veteran's service 
medical records are incomplete; several attempts to obtain 
additional service medical records have been unsuccessful.  
The available service medical records show that on medical 
examination performed for enlistment purposes in July 1987, 
the veteran's upper extremities were listed as normal.  On 
medical examination performed prior to the veteran's 
redeployment to the United States in March 1991, her upper 
extremities were listed as normal.  No disqualifying defects 
were found, and her physical profile (PULHES) included U-1 
(normal) for the upper extremities.  In a report of medical 
history completed in March 1991 in conjunction with the 
redeployment medical examination, she denied a history of a 
painful shoulder, swollen or painful joints, arthritis, 
rheumatism, and bursitis.  The reviewing examiner noted that 
she reported right shoulder pain secondary to overuse, and 
said there was full range of motion.  Service medical records 
are negative for a diagnosis of a chronic right shoulder 
disability.

Private medical records from Stuarts Draft Family Practice 
dated from August 1989 to October 1993 reflect treatment for 
a variety of conditions but are negative for treatment of a 
right shoulder disability.

The first post-service medical record reflecting a diagnosis 
of a right shoulder disability is dated in 1993.

In November 1993, the veteran submitted a claim for service 
connection for several conditions including a right shoulder 
disability.  She said she incurred this disability during 
service in Saudi Arabia.

At a December 1993 VA examination (conducted at the Salem VA 
Medical Center (VAMC)), the veteran reported that her medical 
records were lost after her return from Saudi Arabia.  She 
said she incurred a right shoulder injury while lifting a 
radiator during service in Saudi Arabia.  She said she was 
treated for this complaint by a medic, who told her that her 
rotator cuff might have been torn.  She complained of current 
grinding, popping, and creaking of the right shoulder, 
especially on reaching overhead.  On examination, there was 
pain and tenderness over the rotator cuff of the right 
shoulder, with crepitus on almost any movement of either 
shoulder, but the crepitus was worse on the right.  Range of 
motion of the right shoulder was normal with pain and effort.  
An X-ray study of the right shoulder was normal.  The 
pertinent diagnosis was a history of injury to the right 
shoulder with a normal X-ray study of the right shoulder, and 
physical examination demonstrating extreme tenderness of the 
rotator cuff portion of the right shoulder with severe pain 
on abduction and extension.  The examiner stated that an 
orthopedic consult had been obtained for the veteran since 
the diagnosis was probably a torn rotator cuff of the right 
shoulder.  Such consult is not associated with the file, and 
attempts to obtain it have been unsuccessful.

By a statement dated in June 1995, the veteran asserted that 
her right arm had given her trouble since service, but she 
had not sought medical treatment for this condition for 
financial reasons.  She stated that a VA examiner told her 
extensive evaluation needed to be performed.  

In March 1996, the veteran submitted medical records of 
treatment at Martin Army Hospital dated from November 1995 to 
January 1996, which reflect treatment for complaints of right 
shoulder pain.  A November 1995 physical therapy consultation 
request notes that the veteran reported injuring her right 
shoulder four years previously, with current pain on motion; 
the provisional diagnosis was right shoulder bursitis.  On 
physical therapy consult in December 1995, the diagnosis was 
rule out right bicipital tendonitis.  Physical therapy notes 
dated in January 1996 reflect no improvement in symptoms; she 
was referred for an orthopedic consult.  On orthopedic 
consult in January 1996, the examiner administered a 
subacromial injection.  Subsequent physical therapy notes 
dated in January and February 1996 indicate diagnoses of 
chronic impingement versus bursitis, and persistent 
impingement syndrome.

By letters to the veteran dated in August 1997 and April 
1998, the RO requested that she identify any medical 
treatment received for a right shoulder disability.  The 
veteran did not respond to either letter.

In August 1997, the RO contacted the National Personnel 
Records Center (NPRC) and requested any additional service 
medical records.  By a memorandum dated in August 1997, the 
NPRC stated that as the veteran was currently assigned to an 
ANG unit, the RO should attempt to obtain her service medical 
records from that unit.

In September 1997, the RO contacted the veteran's ANG unit 
and requested a copy of her service medical records.  In 
September 1997, her ANG unit responded with duplicate copies 
of the service medical records which are already of record.

In March 1998, the RO contacted the Salem VAMC and requested 
a copy of a December 1993 orthopedic consult (identified in 
the December 1993 VA examination report).  In April 1998, the 
Salem VAMC stated that no records were available relating to 
the veteran.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran claims service connection for a right shoulder 
disability  which she asserts was incurred during military 
service.   Her claim presents the threshold question of 
whether she has met her initial burden of submitting evidence 
to show that her claim is well grounded, meaning plausible.  
If she has not presented evidence that her claim is well 
grounded, there is no duty on the part of the VA to assist 
her with her claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The available service medical records are negative for a 
diagnosis of a chronic right shoulder disability, although a 
March 1991 report of medical history shows that the examiner 
noted that the veteran reported right shoulder pain secondary 
to overuse, and indicated there was full range of motion.

The first post-service diagnosis of a right shoulder 
disability is dated in December 1993; the examiner diagnosed 
a history of injury to the right shoulder, with a normal X-
ray study and current pain and tenderness.  He opined that 
the probable diagnosis was a torn rotator cuff of the right 
shoulder.  He stated that an orthopedic consult had been 
obtained (although it is not clear that such was actually 
performed).  Such consult is not associated with the file, 
and attempts to obtain it have been unsuccessful.  Subsequent 
medical records reflect varying diagnoses of a right shoulder 
disability, including chronic impingement versus bursitis, 
and persistent impingement syndrome.

The veteran has not replied to repeated requests for 
information regarding treatment for a right shoulder 
disability.
 
The veteran has asserted that she incurred a right shoulder 
disability during her period of active service.  As a layman, 
she is not competent to render an opinion regarding diagnosis 
or etiology and her statements do not serve to make her claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
her right shoulder disability began in service, does not 
constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).

The veteran has presented medical evidence of a current right 
shoulder disability, but she has not submitted medical 
evidence linking her current condition to service.  Without 
competent medical evidence of linkage to service, the claim 
for service connection is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a right shoulder disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 


- 8 -




- 1 -


